—Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Kings County (Vaughan, J.), imposed December 3,1992.
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by her as part of her plea bargain (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1).
We have, however, examined the defendant’s contention that the sentence was excessive and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Sullivan, Miller, Ritter and Pizzuto, JJ., concur.